           Case 3:18-cr-03708-JAH Document 50 Filed 06/22/20 PageID.115 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                                      ~•-a•,-.•,-~,~-1
                                                                                                                                          I

                                                                                                                JUN 2 2 2020             I
                                    UNITED STATES DISTRICT Co                                                           ~........ . __,I
                                                                                                         CLEAi, U.S JIS i RIC l ,;r:l\.,H r
                                           SOUTHERN DISTRICT OF CALIFORNIA                            SOUTHERN 01S "R 'I . . CALll·OFINIA
                                                                                                      BY                               DEPUTY
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CA
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November I, 1987)
                               V.
          LORENZO PORTELA-BELTRAN (I)
                                                                        Case Number:        3:18-CR-03708-JAH

                                                                     Federal Defenders
                                                                     Defendant's Attorney
REGISTRATION NO.               30115-018
•-
THE DEFENDANT:
l2l admitted guilt to violation of allegation(s) No.        1, 2

D    was found guilty in violation ofallegation(s) No.    _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation


             1-2                    nv I, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Acfof 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      lime 22 2020
                                                                      Date flmpositio o



                                                                            . JOHN A. ROUS ON
                                                                          ITED STATES DISTRICT JUDGE
            Case 3:18-cr-03708-JAH Document 50 Filed 06/22/20 PageID.116 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                LORENZO PORTELA-BELTRAN(!)                                               Judgment - Page 2 of 2
CASE NUMBER:              3:18-CR-03708-JAH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   6 months to run concurrently with sentence imposed in case !9CR3798-JAH




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ A.M.                           on
                                                                    ------------------
        •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified by the Probation. or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

        Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to

  at - - - - - - - - - - ~ - , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                   3:18-CR-03708-JAH
